Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                         Allowance
This communication is responsive to amendment filed on 03/8/2022.

                                            Allowable Subject Matter

Claims 1-6, 9, 13-17 and 19-26 are allowed.


                                     REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-6,9,13-17 and 19-26  are allowable over the prior art of record because none of the prior art of record teaches nor fairly suggests all the limitations recited in the claims.  Specifically, none of the prior art of record teaches or suggests “ determining, by the computing system, an identity of the user; generating, by the computing system, a query vector for the query; accessing, by a computing system, a knowledge base associated with the query, wherein the knowledge base comprises a plurality of vector indexes, and wherein each vector index comprises a plurality of vectors associated with a respective data element; determining a respective score for each of the plurality of data elements by comparing the query vector to the plurality of vectors of the plurality of vector indexes; in response to none of the respective scores for the plurality of data elements being above a threshold value, communicating, by the computing system, at least two data elements of the plurality of data elements having the highest respective score to the user and in response to at least one of the respective scores for the plurality of data elements being above a threshold value, communicating, by the computing system, a first data element having the highest respective score to the user”. These limitations, taken in context of the entire claims are allowable over prior art of record.

The closest prior art made of record which is considered pertinent to applicant's
disclosure.
Franceschini et al. U.S. Patent Pub. No. 2016/0012045, User Interface for summarizing the Relevance of a Document to a Query.
Kafai et al. U.S. Patent NO. 10,783,268, Data Allocation Based on Secure Information Retrieval.
Jain et al. U.S. Patent Pub. No. 2015/0169582, Query Techniques and Ranking Results for Knowledge-Based Matching.

Any comments considered necessary by applicant must be submitted no later that the payment of the issue fee, and to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled "Comments on
Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to SARGON N NANO whose telephone number is
(571)272-4007. The examiner can normally be reached on 7:30 AM-3:30 PM. M.S.T..
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Nicholas Taylor can be reached on 571 272 3889. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppairmy.
uspto.gov/pair/PrivatePair. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-
272-1000.
/SARGON N NANO/Primary Examiner, Art Unit 2443